 1    James D. Weakley, Esq. Bar No. 082853
      Brande L. Gustafson, Esq. Bar No. 267130
 2
      WEAKLEY & ARENDT
 3    A PROFESSIONAL CORPORATION
      5200 N. Palm Avenue, Suite 211
 4    Fresno, California 93704
      Telephone: (559) 221-5256
 5    Facsimile: (559) 221-5262
      Jim@walaw-fresno.com
 6    Brande@walaw-fresno.com
 7   Attorneys for Defendant, Deputy Gabriel Romo
 8

 9                                  UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   STAN SEVERI and MYRANDA SEVERI,            )        CASE NO. 1:17-CV-00931-AWI-JLT
                                                )
13                  Plaintiffs,                 )        STIPULATION AND [Proposed] ORDER
                                                )        TO MODIFY SCHEDULING ORDER
14                  vs.
                                                )        (Doc. 43)
15   COUNTY OF KERN; KERN COUNTY                )
     SHERIFF DONNY YOUNGBLOOD; in his )
16   individual capacity; DEPUTY GABRIEL        )

17   ROMO, in his individual capacity; and DOES )
     1 to 100, Inclusive, in their individual   )
     capacities,                                )
18
                      Defendants.               )
19

20           The parties, by and through their respective counsel, and pursuant to conference call
21
     with the court on December 28, 2018, have stipulated to modify the existing Scheduling Order
22
     (Doc. No. 16) as follows:
23

24             Event/Deadline                   Existing Date               Stipulated New Date

25     Non-Expert Discovery              January 18, 2019               March 29, 2019

26     Deadline

27     Expert Witness Disclosure         February 6, 2019               May 1, 2019

28     Rebuttal Witness Disclosure       February 27, 2019              May 22, 2109

     Stipulation & [Proposed] Order to
     Modify Scheduling Order
                                                     1
 1
       Expert Discovery Deadline          March 15, 2019                June 7, 2019
 2
       Non-Dispositive Motion             March 22, 2019                June 14, 2019
 3
       Deadline (Filing)
 4
       Non-Dispositive Motion             April 19, 2019                July 12, 2019
 5
       Deadline (Hearing)
 6
       Dispositive Motion Deadline        March 22, 2019                June 14, 2019
 7
       (Filing)
 8
       Dispositive Motion Deadline        May 20, 2019                  July 12, 2019
 9
       (Hearing)
10
       Settlement Conference              TBD (Mediation scheduled TBD
11
                                          for January 18, 2019)
12
       Pre-Trial Conference               July 16, 2019.                September 6, 2019
13
       Trial                              September 10, 2019            November 5, 2019
14

15             The parties request an order modifying scheduling order. Parties have been cooperating
16   in scheduling depositions in an effort to conclude non-expert discovery within the time frame
17   set out in the current scheduling order. However, due to other calendar commitments, including
18   a 2-3 week trial that Plaintiffs’ counsel has scheduled to begin on January 7, 2019, the parties
19   are unable to complete the necessary discovery. Additionally, counsel for Defendant Deputy
20   Romo is scheduled for trial in Fresno Superior Court on September 23, 2019 in Brenes-Cerpa,
21   et al. v. Kings Canyon Unified School District, et al., Case Nos. 18CECG00064, which is an
22   automobile accident case involving traumatic brain injury and counsel will need time in mid-
23   September to prepare for that trial. On December 28, 2018, counsel engaged in a telephonic
24   conference call with the court wherein this court suggested resubmitting the previous
25   Stipulation and (Proposed) Order to Modify Scheduling Order (Doc. 36) with the dates
26   tightened up to allow for the trial in 2019.
27   Respectfully Submitted,
28

     Stipulation & [Proposed] Order to
     Modify Scheduling Order
                                                      2
 1
     DATED: December 31, 2018                              WEAKLEY & ARENDT
 2                                                         A Professional Corporation
 3
                                                   By:      /s/ James D. Weakley
 4                                                          James D. Weakley
                                                            Brande L. Gustafson
 5                                                          Attorneys for Defendant
                                                            Deputy Gabriel Romo
 6
     Dated: December 31, 2018                               MARGO A. RAISON, COUNTY COUNSEL
 7

 8                                                 By:      /s/ Gregory J. Kohler (As authorized on)
                                                            Gregory J. Kohler, Deputy
 9                                                          Attorneys for County of Kern, Kern County Sheriff
                                                            Donny Youngblood, Aaron Warmerdam, Danae
10                                                          Wiitala, and Demetrius Cummings
11
     Dated: December 31, 2018                               RODRIGUEZ & ASSOCIATES
12

13
                                                   By:      /s/ Chantal Trujillo (As authorized on)
14                                                          Chantal Trujillo, Esq.
                                                            Attorneys for Plaintiffs Stanley Severi and
15                                                          Myranda Severi
16

17
                                                           ORDER
18
              Good cause appearing, the Court ORDERS the case schedule amended as follows1:
19
              1.       All non-expert discovery SHALL be completed by March 29, 2019;
20
              2.       All experts SHALL be disclosed no later than May 1, 2019 and any rebuttal
21
     experts no later than May 22, 2019. All expert discovery SHALL be completed by June 7,
22
     2019;
23
              3.       Non-dispositive motions SHALL be filed no later than June 14, 2019 and heard
24
     no later than July 12, 2019;
25
              4.       Dispositive motions SHALL be filed no later than June 14, 2019 and heard no
26
     later than July 29, 2019 at 10:30 a.m. before Senior District Judge Anthony W. Ishii;
27
     1
      The Court was required to select a few different dates due to the stipulation failing to provide sufficient intervals
28   between activities.

     Stipulation & [Proposed] Order to
     Modify Scheduling Order
                                                                3
 1           5.       The pretrial conference is set on September 19, 2019;

 2           6.       The trial is set on November 26, 2019 at 8:30 a.m.

 3
     IT IS SO ORDERED.
 4

 5       Dated:      January 3, 2019                           /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation & [Proposed] Order to
     Modify Scheduling Order
                                                      4
